DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12,  19, 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (EP 2 787 674).

In regards to claim(s) 1 and 19, Cheng (EP 2 787 674) teaches a method for transmitting control information, the method comprising: 
determining a cyclic shift value according to a configuration of an uplink control channel sequence, 
wherein the cyclic shift value is one of at least two cyclic shift values of the uplink control channel sequence and wherein the configuration of the uplink control channel sequence comprises at least one of an initial cyclic shift value, a cyclic shift difference value, or a quantity of cyclic shift values first cyclic shift corresponding to the sequence index or second cyclic shift corresponding to the sequence index, wherein the configuration of the uplink control channel sequence comprises at least a cyclic shift difference value, distance between two cyclic shift calculation factors) ;  and
 receiving uplink control information (UCI) from a terminal device according to the determined cyclic shift value ( [0047-0054] teach receiving UCI from a terminal device according to the determined cyclic shift value, “…[0051] Receive the UCI transmitted by the UE on the PUCCH according…the cyclic shift…”, also see [Fig. 3, Ref 305], “Receive the UCI transmitted by the UE”).


In regards to claim(s) 10 and 25, Cheng teaches a method for transmitting control information by a terminal device, the method comprising: 
determining a configuration of an uplink control channel sequence, wherein the configuration of the uplink control channel sequence comprises at least one of an initial cyclic shift value, a cyclic shift difference value, or a quantity of cyclic shift determining at least two cyclic shift values of the uplink control channel sequence according to the configuration of the uplink control channel sequence values ( [0047 - 0054] teach determining a cyclic shift value according to a configuration of a UCI sequence, wherein the cyclic shift value is one of at least two cyclic shift values of the UCI sequence, first cyclic shift corresponding to the sequence index or second cyclic shift corresponding to the sequence index, wherein the configuration of the uplink control channel sequence comprises at least a cyclic shift difference value, distance between two cyclic shift calculation factors. ),; and 
sending uplink control information (UCI) to a network device by using at least one of the cyclic shift values( [0047-0054] teach receiving UCI from a terminal device according to the determined cyclic Receive the UCI transmitted by the UE on the PUCCH according…the cyclic shift…”, also see [Fig. 3, Ref 305], “Receive the UCI transmitted by the UE”).

In regards to claim 3, Cheng [0085] teaches the method of claim 1 wherein determining the cyclic shift value according to the configuration of the uplink control channel sequence comprises: determining the cyclic shift value according to the configuration of the uplink control channel sequence by using a modulo operation (Refer to the formula for acquiring the cyclic shift described in  [Par. 0085]).

In regards to claim 12, Cheng teaches the method of claim 10 wherein determining at least two cyclic shift values of the uplink control channel sequence according to the configuration of the uplink control channel sequence comprises: determining the at least two cyclic shift values according to the configuration of the uplink control channel sequence by using a modulo operation (Refer to the formula for acquiring the cyclic shift described in  [Par. 0085]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tang (US 20180213457 A1).

In regards to claim 2, Cheng is silent on the method of claim 1 wherein after determining a configuration of an uplink control channel sequence of a terminal device, the method further comprises: sending at least one of the initial cyclic shift value, the cyclic shift difference value, or the quantity of cyclic shift values to the terminal device.
Despite these differences similar features have been seen in other prior art involving use of cyclic shifts in a network communication. Tang (US 20180213457 A1) [0376 - 0378] teaches after the UL grant, sending via  a UL grant, a cyclic shift difference value, offset, to a terminal device for the purposes of performing a cyclic shift, “[0376] Method 2: The UE sends a DMRS pilot signal on the time-frequency resource indicated by the UL grant. The DMRS pilot signal uses a preconfigured cyclic shift value. The preconfigured cyclic shift value is different from a cyclic shift value used when the UE sends data. On the PUSCH channel, one subframe has two symbols for sending a DMRS, and the UL grant includes 3-bit information that indicates the cyclic shift value used by the DMRS. In this embodiment, the UE sends DMRS pilot code corresponding to different cyclic shift values on a same DMRS time-frequency resource. If the target cell detects the DMRS in a corresponding DMRS detection window, it is determined that the UE successfully receives the PDCCH but there is no data at this time. If the target cell fails to detect the DMRS, it is determined that the UE fails to detect the PDCCH….[0378] In the second method, the preconfigured cyclic value may be configured by the target cell (by means of RRC signaling or the UL grant information) to a specific DMRS cyclic shift value, or configured to an offset value. In this case, a cyclic shift value finally used for feedback is: (an original cyclic shift value+the offset value) modulo 8. If the preconfigured cyclic value is configured in the UL Grant, new bit information may be used to indicate that the DMRS cyclic shift value is used when there is no data.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the method for performing a cyclic shift taught by Cheng by wherein after determining a configuration of an uplink control channel sequence of a terminal device, the method further comprises: sending at least one of the initial cyclic shift value, the cyclic shift difference value, or the quantity of cyclic shift values to the terminal device, as similarly seen in Cheng in order to provide a benefit of facilitating use of the offset for applying cyclic shifts to the uplink transmissions by the terminal device.

In regards to claim 11, Cheng is silent on the method of claim 10, wherein determining a configuration of an uplink control channel sequence comprises: receiving the configuration of the uplink control channel sequence sent by the network device.
Despite these differences similar features have been seen in other prior art involving use of cyclic shifts in a network communication. Tang (US 20180213457 A1) [0376 – 0378receiving the configuration of the uplink control channel sequence, UL grant, sent by the network device, “[0376] Method 2: The UE sends a DMRS pilot signal on the time-frequency resource indicated by the UL grant. The DMRS pilot signal uses a preconfigured cyclic shift value. The preconfigured cyclic shift value is different from a cyclic shift value used when the UE sends data. On the PUSCH channel, one subframe has two symbols for sending a DMRS, and the UL grant includes 3-bit information that indicates the cyclic shift value used by the DMRS. In this embodiment, the UE sends DMRS pilot code corresponding to different cyclic shift values on a same DMRS time-frequency resource. If the target cell detects the DMRS in a corresponding DMRS detection window, it is determined that the UE successfully receives the PDCCH but there is no data at this time. If the target cell fails to detect the DMRS, it is determined that the UE fails to detect the PDCCH….[0378] In the second method, the preconfigured cyclic value may be configured by the target cell (by means of RRC signaling or the UL grant information) to a specific DMRS cyclic shift value, or configured to an offset value. In this case, a cyclic shift value finally used for feedback is: (an original cyclic shift value+the offset value) modulo 8. If the preconfigured cyclic value is configured in the UL Grant, new bit information may be used to indicate that the DMRS cyclic shift value is used when there is no data.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the method for performing a cyclic shift taught by Cheng by wherein determining a configuration of an uplink control channel sequence comprises: receiving the configuration of the uplink control channel sequence sent by the network device, as similarly seen in Cheng in order to .

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sorrentino (US 20130039285 A1).

In regards to claim 4, Cheng is silent on the method of claim 3 wherein the configuration of the uplink control channel sequence further comprises a hopping parameter.
Despite these differences similar features have been seen in other prior art involving the use of cyclic shifts for network communication. Sorrentino (US 20130039285 A1) [Par. 37 – Par 38] teach where the configuration of a uplink channel sequence, configuration parameters,  comprises a hopping parameter, CS hopping pattern, “[0037]…In another action 2:2, the configuration circuit 200a in the base station 200 assigns at least one of a UE-specific base sequence and a UE-specific CS hopping pattern to the UE…[0038] Next, the transceiver circuit 200b sends one or more configuration parameters to the UE 202 in an action 2:3, where the configuration parameters are created to indicate the assigned UE-specific base sequence and/or UE-specific CS hopping pattern. Thereby, the UE 202 is enabled to use the configuration parameters to determine the assigned UE-specific base sequence and/or UE-specific CS hopping pattern, and to generate and transmit the DMRS based on the determined UE-specific base sequence and/or UE-specific CS hopping pattern…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the cyclic shift feature of Cheng, by further modifying the configuration of the uplink control channel sequence such that it further comprises a hopping parameter as similarly seen in Sorrentino, in order to take advantage of the hopping feature for mitigating interference.


In regards to claim 13, Cheng is silent on the method of claim 12 wherein the configuration of the uplink control channel sequence further comprises a hopping parameter.
Despite these differences similar features have been seen in other prior art involving the use of cyclic shifts for network communication. Sorrentino (US 20130039285 A1) [Par. 37 – Par 38] teach where the configuration of a uplink channel sequence, configuration parameters,  comprises a hopping parameter, CS hopping pattern, “[0037]…In another action 2:2, the configuration circuit 200a in the base station 200 assigns at least one of a UE-specific base sequence and a UE-specific CS hopping pattern to the UE…[0038] Next, the transceiver circuit 200b sends one or more configuration parameters to the UE 202 in an action 2:3, where the configuration parameters are created to indicate the assigned UE-specific base sequence and/or UE-specific CS hopping pattern. Thereby, the UE 202 is enabled to use the configuration parameters to determine the assigned UE-specific base sequence and/or UE-specific CS hopping pattern, and to generate and transmit the DMRS based on the determined UE-specific base sequence and/or UE-specific CS hopping pattern…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the cyclic shift feature of Cheng, by further modifying the configuration of the uplink control channel sequence such that it further comprises a hopping parameter as similarly seen in Sorrentino, in order to take advantage of the hopping feature for mitigating interference.

Allowable Subject Matter
Claim(s) 5-9, 14-18, 20-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476      
                                                                                                                                                                                                  /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476